Order reversed on the law and facts, with fifty dollars costs and disbursements, and the petition dismissed and determination of the board confirmed. Memorandum: The return of the village board contains a sufficient averment of the facts known to its members to sustain the decision of the board denying the petitioner’s application for the permit in question. Under these circumstances the board was not required to call witnesses to establish what it already knew. (People ex rel. Fordham M. R. Church v. Walsh, 244 N. Y. 280.) We find nothing in the record to indicate that the village board acted arbitrarily, capriciously, unreasonably or that it in any way discriminated *1039against the petitioner. On the contrary, we find that the board acted fairly, honestly, prudently and in keeping with its powers and duties in the premises. We find that the petitioner failed to establish facts sufficient to entitle him to the permit which he sought. All concur. (The order annuls a determination of defendant board which denied a permit to petitioner to erect and operate a gasoline service station, and compels the board to grant the permit.) Present — Crosby, P. J., Taylor, Dowling, Harris and MeCurn, JJ.